                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

EDWARD ROBERSON                                                                           PLAINTIFF
MDOC inmate #227643

V.                                                    CIVIL ACTION NO. 1:21-cv-128-LG-RPM

JACKSON COUNTY ADC                                                                      DEFENDANT

                                               ORDER

        Pro se Plaintiff Edward Roberson (“Plaintiff”) brings this Complaint pursuant to

42 U.S.C. § 1983. Plaintiff is incarcerated at the Central Mississippi Correctional Facility in

Pearl, Mississippi, and he is proceeding in forma pauperis. See Order [8]. The named

Defendant is the Jackson County ADC (Adult Detention Center).

        Section 1983 provides, in pertinent part, “[e]very person who, under color of [state law],

subjects . . . any citizen . . . thereof to the deprivation of any rights, privileges, or immunities

secured by the Constitution and laws, shall be liable to the party injured.” 42 U.S.C. § 1983.

Plaintiff is advised that the Jackson County Adult Detention Center is not a separate legal entity

that may be sued under § 1983. However, a county may be held liable in certain circumstances.

Since Plaintiff is proceeding pro se, he will be provided an opportunity to state if he is naming

Jackson County as a Defendant in place of the Jackson County Adult Detention Center.

Accordingly,

        IT IS HEREBY ORDERED that on or before July 21, 2021, Plaintiff shall file a written

response to

        (a) state if Plaintiff is naming Jackson County as a Defendant in place of the Jackson
        County Adult Detention Center, and if so, specifically state how Jackson County violated
        Plaintiff’s constitutional rights or voluntarily dismiss Jackson County ADC as a
        Defendant; and
       (b) state if Plaintiff is naming any other individuals as a Defendant, if so, state the full
       name and complete mailing address for each newly named Defendant and specifically
       state how each newly named Defendant violated Plaintiff’s constitutional rights.

       The Plaintiff is warned that if he fails to fully comply with this Order in a timely manner

or if he fails to keep this Court advised of his current address, this case will be dismissed.

       SO ORDERED AND ADJUDGED, this the 30th day of June, 2021.


                                       /s/   eÉuxÜà cA `çxÜá? ]ÜA
                                       ROBERT P. MYERS, JR.
                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
